IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 02-30061
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                   versus

                               ANDRE ADAMS,

                                              Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 01-CR-30018-ALL
                          --------------------
                              July 30, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Andre Adams

has requested leave to withdraw as counsel and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).          Adams has

filed a response to counsel’s motion to withdraw.

     Our independent review of the brief, the record, and Adams’s

opposition     discloses     no    nonfrivolous   issue   for     appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities in this case, and the

APPEAL IS DISMISSED.       5TH CIR. R. 42.2

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.